DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see REMARKS, filed 10 November 2021, with respect to claim 13 have been fully considered and are persuasive.  The rejection of claim 13 has been withdrawn. 
Allowable Subject Matter
Claims 13-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 13 recites “wherein said first engagement member is arranged at said plunger rod with a predetermined play there between provided by a gap in the engagement between the first engagement member and the plunger rod, wherein said play allows for a predetermined relative movement between said first engagement member and said plunger rod, wherein the first engagement member and the plunger rod move independently of one another, and the first engagement member is allowed to accelerate until stopped by an engagement with the engaging member of the second engagement member”. The closest prior art of record is Bilton (US 2016/0271332 A1). Bilton teaches a first engagement member arranged at a plunger rod with a tolerance in the engagement between the first engagement member and the plunger rod, however, Bilton does not teach the first engagement member is allowed to accelerate until stopped by an engagement with the engaging member of the second engagement member. There is no teaching nor motivation in prior art to modify to device of Bilton to achieve the claimed limitation.
Claims 14-28 are allowed as being dependent on claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873. The examiner can normally be reached Mon-Thu 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        

/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        02/10/2022